COURT OF APPEALS
                                       SECOND DISTRICT OF TEXAS
                                                   FORT WORTH
 
 
                                        NO.
2-09-280-CV
 
 
CARTER & BURGESS, INC. N/K/A                     APPELLANT AND APPELLEE
JACOBS ENGINEERING GROUP, INC.                                                      
 
                                                   V.
 
SHEFFIELD DEVELOPMENT                              APPELLEE AND
APPELLANT
COMPANY, INC.                                                                                  
 
                                              ------------
 
           FROM
THE 153RD DISTRICT COURT OF TARRANT COUNTY
 
                                              ------------
 
                                MEMORANDUM OPINION[1]
 
                                              ------------




Appellee
and appellant Sheffield Development Company, Inc. (Sheffield) has filed an
unopposed motion to dismiss this appeal. 
Sheffield contends that the appeal is moot because it nonsuited all of
its claims against appellant and appellee Carter & Burgess, Inc. n/k/a
Jacobs Engineering Group, Inc. (Carter & Burgess), and the trial court
entered an order dismissing those claims without prejudice.  See Tex. R. Civ. P. 162.  Carter & Burgess concurs that the appeal
is moot.  We also agree that the appeal
is moot.[2]  Thus, in accord with Sheffield=s
motion, we dismiss the appeal.  See
Tex. R. App. P. 43.2(f); Reynolds v. Murphy, 266 S.W.3d 141, 145 (Tex.
App.CFort
Worth 2008, pet. denied); City of Fort Worth v. Pastusek Indus., Inc.,
48 S.W.3d 366, 371 (Tex. App.CFort
Worth 2001, no pet.).
 
TERRIE LIVINGSTON
JUSTICE
 
PANEL:  CAYCE, C.J.; LIVINGSTON
and DAUPHINOT, JJ.
 
DATED:  November 19, 2009
 
 




[1]See Tex. R. App. P. 47.4.


[2]Carter & Burgess=s brief concerns whether
the trial court erred by denying its motion to dismiss and by allowing a
Certificate of Merit to be filed regarding Sheffield=s claims that have now
been nonsuited.